DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-17 are objected to because of the following informalities: 
Claim 12 is directed to a system, however, claims 13-17 recite “The method of claim 12”.
Claim 15 appears to have a typographical error as the claim recites “The method of claim 16”. Claim 14 recites the limitation “full-back pressure value”, not claim 16. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US 10,969,978. Although the claims at 
US Patent 10,969,978
Instant Application 17/200,404
10. A system comprising:
a plurality of memory components, at least one of the memory components being configured as a buffer memory; and

a processing device, operatively coupled with the plurality of memory components, to perform operations comprising:

determining, based on a throttling mode value stored in a throttling mode configuration register, a throttling mode that indicates a manner of throttling arbitration requests to an arbiter that manages access to the buffer memory by multiple clients, each arbitration request being generated in response to receiving an access request for the buffer memory from a particular client from among the multiple clients;

selecting a throttling value from a group of values using the throttling mode value, the group of values comprising a counter incremented at each clock cycle, a random number, and a full-back pressure value;

comparing the throttling value to a threshold value;

generating a request mask based on a result of comparing the throttling value to the threshold value; and

in response to detecting the request mask, masking, using the request mask, an arbitration request from the client prior to passing the arbitration request to the arbiter.


A system comprising: 
a memory device comprising a buffer memory; and 



a processing device, operatively coupled with the memory device, to perform operations comprising: 

selecting a throttling value, from a group of values, using a throttling mode value stored in a configuration register, the throttling mode value indicating a manner of throttling an arbitration request to an arbiter that manages 
access to a buffer memory by multiple clients, the arbitration request being generated in response to receiving an access request for the buffer memory from a client from among the multiple clients; 








accessing a threshold value from a threshold comparison register; 

generating a request mask based on a result of comparing the throttling value to a threshold value; and 


masking, using the request mask, the arbitration request from the client prior to passing the arbitration request to the arbiter.

5. The system of claim 1, wherein the group of values comprises: a counter incremented at each clock cycle, a random number, and a full-back pressure value.


generating the full-back pressure value by decrementing the threshold value by at least one unit; and

selecting the full-back pressure value as the throttling value.

6. The system of claim 5, wherein the operations further comprise: 



generating the full-back pressure value by decrementing the threshold value by at least one unit.
11. The system of claim 10, further comprising a threshold comparison register to store the threshold value, wherein the processing device is to determine the threshold value by accessing the threshold comparison register.
2. The system of claim 1, further comprising a threshold comparison register to store the threshold value, wherein the processing device is to determine the threshold value by accessing the threshold comparison register
12. The system of claim 10, further comprising a throttling mode configuration register to store a throttling mode value, wherein the determining of the throttling mode is based on the throttling mode value stored in the throttling mode configuration register.
3. The system of claim 1, further comprising the configuration register to store the throttling mode value, wherein the processing device accesses the throttling mode value from the configuration register.
2. The method of claim 1, 




comparing of the throttling value to the threshold value includes determining the throttling value is less than the threshold value.
4. The system of claim 1, wherein the operations further comprise comparing the throttling value to the threshold value, 

the comparing of the throttling value to the threshold value includes determining the throttling value is less than the threshold value.
selecting the counter that is incremented each clock cycle.
7. The system of claim 1, wherein the selecting of the throttling value comprises selecting a counter that is incremented each clock cycle.
15. The system of claim 14, wherein generating the random number comprises accessing an output of a linear feedback shift register (LFSR).
9. The system of claim 1, wherein selecting of the throttling value comprises accessing an output of a linear feedback shift register (LFSR).
6. The system of claim 10, wherein the throttling mode comprises one of: a counter-based throttling mode, a random number-based throttling mode, and a full-back pressure throttling mode.
10. The system of claim 1, wherein the operations further comprise determining a throttling mode based on the throttling mode value, the throttling mode comprising one of: a counter-based throttling mode, a random number- based throttling mode, and a full-back pressure throttling mode.
8. The method of claim 1, wherein:

the throttling value is a first throttling value generated at a first clock cycle;

the arbitration request is a first arbitration request; and
the method further comprises:

generating, at a second clock cycle, a second throttling value in accordance with throttling mode;

comparing the second throttling value to the threshold value;

de-activating the request mask based on a result of comparing the second throttling value to the threshold value; and

passing, during the second clock cycle, a second arbitration request to the arbitration component.

11. The system of claim 1, wherein: 

the throttling value is a first throttling value generated at a first clock cycle; 

the arbitration request is a first arbitration request; and the operations further comprise: 

selecting, at a second clock cycle, a second throttling value; 


comparing the second throttling value to the threshold value; 

de-activating the request mask based on a result of comparing the second throttling value to the threshold value; and 

passing, during the second clock cycle, a second arbitration request to the arbitration component.


comparing the throttling value to a threshold value” and it is well-known in the art that the threshold value needs to be stored in a memory storage so it can be retrieved for the comparison operation and a register is a generic term for a quick-access memory storage. Therefore, it would have been obvious to a person of ordinary skill in the art to have a continuation application with a broader scope. Claim 1 of the instant application recites all the limitations recited by claim 12 of the instant application except the limitation “accessing a threshold value from a threshold comparison register. Therefore, claim 1 of the instant application is rejected for the similar reason as outlined in claim 12 above.
Claim 18 of the instant application is directed to a non-transitory computer-readable storage medium comprising instructions for performing a specific method.  The specific method disclosed by claim 18 is anticipated by the method of claim 1 of the Patent US 10,969,978. It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have utilized the method of claim 1 in the non-transitory computer-readable medium, since the method of claim 1 is performed by executing the instructions in the non-transitory computer-readable medium, in order to obtain any benefits associated with the method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizar et al. (US 6,470,238), hereinafter Nizar in view of Wongso (US 2018/0173464), hereinafter Wongso, and further in view of Askar et al. (US 2009/0052266), hereinafter Askar.
Regarding claims 1, 12, and 18, taking claim 1 as exemplary, Nizar teaches a system comprising: 
a memory device comprising a buffer memory (Nizar, Col.3, lines, 31-46, DRAM 134 including synchronous DRAM (SDRAM) and a system memory 132; Col.3, lines 58-67, For example, on a data write transaction, a write request as well as the data to be written into system memory are passed to and processed by memory controller 136. On a read transaction, a read request is passed to memory controller 136 and the data requested is sent back from system memory 132 to the requesting components); and 
a processing device (Nizar, Fig.1C CPU 138), operatively coupled with the memory device (Nizar, Fig.1C), to perform operations comprising: 
selecting a throttling value, from a group of values, using a throttling mode value stored in a configuration register, the throttling mode value (Nizar, Col.7, lines 53-61, Once write throttling state controller 306 initiates a new write throttling regime, a write throttling monitoring timer 314 is signaled by write throttling state controller 306 and write throttling timer 311 to begin a new write throttling monitoring time; Col.9, lines 47-58; Note – write throttling mode; Col.8, lines 54-62, the DRAM controller enters the throttle regime; Note – read throttling mode; Col.8, lines 41-49, As mentioned earlier, the read data transfers are processed in the same manner as the write data transfers) indicating a manner of throttling an arbitration request to an arbiter (Nizar, Col.4, lines 42-52, DRAM arbiter 207) that manages access to the buffer memory by multiple clients (Nizar, Col.3, lines 58-67, Memory controller 136 provides CPU 138 , AGP device 140 and the PCI devices 142 l through 142 N access to system memory 132; Nizar, Col.4, lines 27-41, multiple data read and write request/data queues 202, 204 and 206; Fig.2A), the arbitration request being generated in response to receiving an access request for the buffer memory from a client from among the multiple clients (Nizar, Col.4, lines 41-61, Throttling decision logic 200 is coupled to a DRAM arbiter 207 which passes on the read/write requests to a DRAM controller 208. DRAM controller 208 performs DRAM operations, e.g. read and write requests, to system memory 132; Note – the read/write requests issued from throttling decision logic to DRAM arbiter are considered as arbitration requests); 
generating a request mask based on a result of comparing the throttling value to a threshold value (Nizar, Col.9, line 59 – Col.10, line 6, In block 411, if the accumulated maximum QW as counted by write maximum QW counter 316 (FIG. 3b) is greater than or equal to the write maximum QW stored in write maximum QW register 318 (FIG. 3b), then in block 412 a write maximum QW comparator 320 (FIG. 3b) outputs a write mask control to mask the write requests to the DRAM arbiter; Col.9, lines 20-25, the flow diagrams illustrated in FIGS. 4a and 4 b are illustrated for write data requests; however, read data requests may also be processed in the same manner as illustrated in the flow diagrams); and 
masking, using the request mask, the arbitration request from the client prior to passing the arbitration request to the arbiter (Nizar, Col.4, line 66 – Col.5, line 7, Write requests 218 … are provided to write throttle decision logic 210 to be masked and passed on to DRAM arbiter 207).  
Nizar does not explicitly teach selecting a throttling value, from a group of values, using a throttling mode value stored in a configuration register, as claimed.
However, Nizar in view of Wongso teaches selecting a throttling value, from a group of values, using a throttling mode value (first factor (e.g., represented by write cache available space metric)) (Wongso, [0080]) stored in a configuration register.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nizar to incorporate teachings of Wongso to select a throttling value from a group of values based on a throttling factor (i.e. throttling mode value). A person of ordinary skill in the art would have been motivated to combine the teachings of Nizar with Wongso because it 
The combination of Nizar does not explicitly teach a throttling mode value stored in a configuration register, as claimed.
However, the combination of Nizar in view of Askar teaches a throttling mode value stored in a configuration register (Askar, [0012], The memory controller may include a register configured to store throttling mode information; [0043], throttling mode … (again, for example, by storing corresponding information in register 109 configured in memory controller 103)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Nizar for further including a configuration register in a memory controller to indicate throttling mode as suggested in Askar. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Askar because it improves efficiency and performance of the system by providing a combination of throttling mechanisms for an optimal combination of performance and safety (Askar, [0014]).
Claims 12 and 18 have substantial similar limitations as claim 1 and they are rejected for the similar reasons. Furthermore, regarding claim 12, Nizar further teaches accessing a threshold value from a threshold comparison register (Nizar, Col.9, 
Regarding claim 2, the combination of NIzar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar further teaches the system of claim 1, further comprising a threshold comparison register to store the threshold value, wherein the processing device is to determine the threshold value by accessing the threshold comparison register (Nizar, Col.9, line 59 – Col.10, line 6, the write maximum QW stored in write maximum QW register 318 (FIG. 3b)).
Regarding claim 3, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar further teaches the system of claim 1, further comprising the configuration register to store the throttling mode value, wherein the processing device accesses the throttling mode value from the configuration register (Askar, [0012], The memory controller may include a register configured to store throttling mode information; [0043], throttling mode … (again, for example, by storing corresponding information in register 109 configured in memory controller 103); [0051], command throttling may be applied … specified in the settings (e.g. the settings in register 109).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nizar to incorporate teachings of Askar to access a register for throttling mode information. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Askar because it improves efficiency and performance of the .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nizar, Wongso, and Askar as applied to claims 1 and 12 respectively above, and further in view of Wade (US 7,159,082), hereinafter Wade.
Regarding claims 4 and 13, taking claim 4 as exemplary the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar further teaches the system of claim 1, wherein the operations further comprise comparing the throttling value to the threshold value (Nizar, Col.9, line 59 – Col.10, line 6, the maximum unit of data write transfer in a write maximum QW register 318 (FIG. 3b) is compared to the accumulated write data transfer as counted by a write maximum QW counter 316; Col.8, lines 50-53, If the accumulated number of QW is greater than the read QW threshold), the comparing of the throttling value to the threshold value includes determining the throttling value is less than the threshold value. 
The combination of Nizar does not explicitly teach the comparing of the throttling value to the threshold value includes determining the throttling value is less than the threshold value, as claimed.
However, the combination of Nizar in view of Wade teaches the comparing of the throttling value to the threshold value includes determining the throttling value is less than the threshold value (Wade, Col4., lines 47-67, the memory controller throttles memory accesses in accordance with the TV stored in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nizar to incorporate teachings of Wade to comparing a throttle counter value with a throttle threshold value and only allow memory access when the throttle counter value is less than the threshold value. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Wade because it improves the system disclosed in the combination of Nizar by counting clock cycles in order to increase or decrease time windows used in throttling mechanisms (Wade, Col.6, lines 21-46). 
Claim 13 has similar limitations as claim 4 and is rejected for the similar reasons.

Claims 7, 10, 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nizar, Wongso, and Askar as applied to claims 1 and 12 respectively above, and further in view of Wong et al. (US 8,683,089), hereinafter Wong.
Regarding claim 7, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar does not explicitly teach the system of claim 1, wherein the selecting of the throttling value comprises selecting a counter that is incremented each clock cycle, as claimed.
the system of claim 1, wherein the selecting of the throttling value comprises selecting a counter that is incremented each clock cycle (Wong, Col.12, lines, 23-45, At each clock cycle, the counter is incremented).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nizar to incorporate teachings of Wong to use a counter to store throttle value to indicate an amount of bandwidth credit that may be consumed by issuing write transactions. The counter is decremented when a write transaction is issued and incremented at each clock cycle. When the counter reaches zero, no write transactions are allowed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Wong because it improves efficiency of the system disclosed in the combination of Nizar by avoiding the accumulation of write transactions within the system interface when clients issue write transactions at a rate that exceeds the system transaction rate (Wong, Col.2, lines 15-19).  
Regarding claim 10, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar further teaches the system of claim 1, wherein the operations further comprise determining a throttling mode based on the throttling mode value (Wongso, [0080]), the throttling mode comprising one of: a counter-based throttling mode, a random number- based throttling mode, and a full-back pressure throttling mode. 

However, the combination of Nizar in view of Wong teaches the system of claim 1, wherein the operations further comprise determining a throttling mode based on the throttling mode value, the throttling mode comprising one of: a counter-based throttling mode (Nizar, Col.6, lines 8-14, write transfer counter; Wong, Col.11, line 59 – Col.12, line 4, counter 508, When counter 508 exceeds a threshold value, arbiter 504 throttles write transactions), a random number- based throttling mode, and a full-back pressure throttling mode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nizar to incorporate teachings of Wong to use a counter to store throttle value to indicate an amount of bandwidth credit that may be consumed by issuing write transactions. The counter is decremented when a write transaction is issued and incremented at each clock cycle. When the counter reaches zero, no write transactions are allowed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Wong because it improves efficiency of the system disclosed in the combination of Nizar by avoiding the accumulation of write transactions within the system interface when clients issue write transactions at a rate that exceeds the system transaction rate (Wong, Col.2, lines 15-19).  
Regarding claims 11, 16, and 20, taking claim 11 as exemplary, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. 
However, the combination of Nizar in view of Wong teaches the system of claim 1, wherein: the throttling value is a first throttling value generated at a first clock cycle (Wong, Col.12, lines 33-45, At each clock cycle, the counter is incremented); 
the arbitration request is a first arbitration request (Nizar, Col.9, line 59- Col.10, line 6, if the accumulated maximum QW as counted by write maximum QW counter 316 (FIG. 3b) is greater than or equal to the write maximum QW stored in write maximum QW register 318 (FIG. 3b) … Otherwise, in block 413 the throttling decision logic will again monitor the write transfers); and the operations further comprise: 
selecting, at a second clock cycle, a second throttling value (Wong, Col.12, lines 33-45, At each clock cycle, the counter is incremented; Nizar, Col.9, lines 47-58, write throttling mode); 
comparing the second throttling value to the threshold value (Wong, Col.12, lines, 33-45, When the counter reaches zero, arbiter 506 does not allow additional write transactions (Note – if counter is greater than zero, write transactions are processed); Nizar, Col.9, line 59- Col.10, line 6, the maximum unit of data write transfer in a write ; 
de-activating the request mask based on a result of comparing the second throttling value to the threshold value (Nizar, Col.9, 3-19, An input of one is made for the respective masks when throttling is disabled; line 59- Col.10, line 6); and 
passing, during the second clock cycle, a second arbitration request to the arbitration component (Wong, Nizar, Col.4, line 66 – Col.5, line7)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nizar to incorporate teachings of Wong to use a counter to store throttle value to indicate an amount of bandwidth credit that may be consumed by issuing write transactions. The counter is decremented when a write transaction is issued and incremented at each clock cycle. When the counter reaches zero, no write transactions are allowed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Wong because it improves efficiency of the system disclosed in the combination of Nizar by avoiding the accumulation of write transactions within the system interface when clients issue write transactions at a rate that exceeds the system transaction rate (Wong, Col.2, lines 15-19).  
Claims 16 and 20 have similar limitations as claim 11 and they are rejected for the similar reasons.
Regarding claim 17, the combination of Nizar teaches all the features with respect to claim 12 as outlined above. The combination of Nizar does not explicitly teach the method of claim 12, wherein: the throttling value is a first throttling value 
However, the combination of Nizar in view of Wong teaches the method of claim 12, wherein: the throttling value is a first throttling value generated at a first clock cycle (Wong, Col.12, lines 33-45, At each clock cycle, the counter is incremented); 
the arbitration request is a first arbitration request (Nizar, Col.9, line 59- Col.10, line 6, if the accumulated maximum QW as counted by write maximum QW counter 316 (FIG. 3b) is greater than or equal to the write maximum QW stored in write maximum QW register 318 (FIG. 3b) … Otherwise, in block 413 the throttling decision logic will again monitor the write transfers); and the operations further comprise: 
selecting, at a second clock cycle, a second throttling value (Wong, Col.12, lines 33-45, At each clock cycle, the counter is incremented; Nizar, Col.9, lines 47-58, write throttling mode); 
comparing the second throttling value to the threshold value (Wong, Col.12, lines, 33-45, When the counter reaches zero, arbiter 506 does not allow additional write transactions (Note – if counter is greater than zero, write transactions are processed); Nizar, Col.9, line 59- Col.10, line 6, the maximum unit of data write transfer in a write maximum QW register 318 (FIG. 3b) is compared to the accumulated write data transfer as counted by a write maximum QW counter 316); 
based on a result of the comparing, masking, using the request mask, the second arbitration request from the client prior to passing the second arbitration request to the arbiter (Nizar, Col.9, line 59 – Col.10, line 6, In block 411, if the accumulated maximum QW as counted by write maximum QW counter 316 (FIG. 3b) is greater than or equal to the write maximum QW stored in write maximum QW register 318 (FIG. 3b), then in block 412 a write maximum QW comparator 320 (FIG. 3b) outputs a write mask control to mask the write requests to the DRAM arbiter; Col.9, lines 20-25, the flow diagrams illustrated in FIGS. 4a and 4 b are illustrated for write data requests; however, read data requests may also be processed in the same manner as illustrated in the flow diagrams; Nizar, Col.4, line 66 – Col.5, line 7, Write requests 218 … are provided to write throttle decision logic 210 to be masked and passed on to DRAM arbiter 207).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nizar to incorporate teachings of Wong to use a counter to store throttle value to indicate an amount of bandwidth credit that may be consumed by issuing write transactions. The counter is decremented when a write transaction is issued and incremented at each clock cycle. When the counter reaches zero, no write transactions are allowed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Wong because it improves efficiency of the system disclosed in the combination of Nizar by avoiding the accumulation of write transactions within the system interface when clients issue write transactions at a rate that exceeds the system transaction rate (Wong, Col.2, lines 15-19).  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nizar, Wongso, and Askar as applied to claims 1 and 12 respectively above, and further in view of Chen et al. (US 2012/0079228), hereinafter Chen.
Regarding claim 8, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar does not explicitly teach the system of claim 1, wherein the selecting of the throttling value comprises selecting a random number, as claimed.
However, the combination of Nizar in view of Chen teaches the system of claim 1, wherein the selecting of the throttling value comprises selecting a random number (Chen, [0024], In another embodiment, a random number is compared with the current value stored in the primary part of the segmented counter and the result of that comparison is used to determine whether to perform the update).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Nizar for further using a random number to determine whether throttling of memory access is needed as suggested in Chen. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Chen because it improves efficiency and performance of the system disclosed in the combination of Nizar by avoiding congestion to a memory (Chen, [0022]).
Regarding claim 9, the combination of Nizar teaches all the features with respect to claim 1 as outlined above. The combination of Nizar does not explicitly teach 
However, the combination of Nizar in view of Chen teaches the system of claim 1, wherein selecting of the throttling value comprises accessing an output of a linear feedback shift register (LFSR) (Chen, [0046], the opportunistic update module 320 includes a linear feedback shift register 327 that uses a seed value to generate an arithmetic sequence of pseudo-random numbers.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Nizar for further generating a random number using a linear feedback shift register as suggested in Chen. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Nizar with Chen because it improves efficiency and performance of the system disclosed in the combination of Nizar by avoiding congestion to a memory (Chen, [0022]).

Allowable Subject Matter
Claims 5-6, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: claim 5 recites the system of claim 1, wherein the group of values comprises: a counter incremented at each clock cycle, a random number, and a full-back pressure value.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shaver (US 6,948,113).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136